EX-10.34 5 exh10-34.htm FIFTH AMENDEMENT TO THE REGISTRANTS SAVINGS AND
RETIREMENT PLAN 10-K March 31 2009 Exhibit 10.34

Exhibit 10.34



Fifth Amendment to
Adaptec, Inc. Savings and Retirement Plan



 

 

THIS FIFTH AMENDMENT to the Adaptec, Inc. Savings and Retirement Plan,
originally effective January 1, 1986 and most recently restated in its entirety
January 1, 1997, as amended (the "Plan"), is adopted effective as of the dates
specified below:

The Plan is hereby amended as follows:

1. Section 8.7 of the Plan is hereby amended, effective as of January 1, 2007,
to add the following new paragraph (c) as follows:

"8.7 Direct Rollover of Eligible Rollover Distribution.

      (c) Special Rule for Non-spousal Beneficiaries. Notwithstanding anything
in the Plan to the contrary, effective January 1, 2007, a Beneficiary who is not
the surviving spouse of the deceased Participant ("Non-spousal Beneficiary") may
elect to have all or a specified portion of the distribution payable to him or
her paid, in a direct trustee-to-trustee transfer, to an individual retirement
account described in section 408(a) of the Code or an individual retirement
annuity (other than an endowment contract) described in section 408(b) of the
Code, that is treated as an inherited individual retirement account or annuity,
established for the purposes of receiving the distribution on behalf of the
Non-spousal Beneficiary."

2. Section 3.2(b) is amended, effective January 1, 2008, in its entirety to read
as follows:

"3.2 Employer Contributions

      (b) Employer Matching Contribution.

(i) Effective for Plan Years commencing on or after January 1, 2008, the
Employer shall make an Employer Matching Contribution in the amount of fifty
cents ($0.50) for each dollar ($1.00) of Elective Deferral Contributions
actually allocated for such Plan Year to the Elective Deferral Contribution
Account of each Participant up to a maximum of three thousand dollars
($3,000.00).

(ii) The Employer may make an additional discretionary Employer Matching
Contribution based on Operating Profits on behalf of each Qualified Participant.
The amount and timing of such additional discretionary Employer Matching
Contribution shall be announced prior to the beginning of each new Plan Year.
For purposes of this Section 3.2(b)(ii), "Qualified Participant" shall mean each
Participant who is employed on the last day of the Plan Year and was
continuously employed for the entire six (6) month period immediately preceding
the end of the Plan Year."

1



--------------------------------------------------------------------------------



3. Section 8.4(c) is amended, effective January 1, 2008, in its entirety to read
as follows:

"8.4 Distribution Payments.

      (c) Distribution in Accordance with Code Section 401(a)(9). The Minimum
Required Distribution Addendum to the Plan is effective solely with respect to
Participants who reached age 70-1/2 before January 1, 2008. Notwithstanding any
other Plan provision, with respect to each Participant who reaches age 70-1/2 on
or after January 1, 2008, a distribution of the entire vested balance in such
Participant's Accounts shall be made to such Participant, in a single lump sum,
no later than the "required beginning date" applicable to such Participant.
"Required beginning date" generally means April 1 of the calendar year following
the later of the calendar year in which such Participant reaches age 70-1/2 or
retires, however, with respect to a Participant who is a 5% owner (as defined in
section 416 of the Code) "required beginning date" means April 1 of the calendar
year following the year in which such Participant reaches age 70-1/2."

4. Section 8.4(c) is amended, effective January 1, 2008, in its entirety to read
as follows:

"8.5 Death Benefits.

      (c) If the Beneficiary is the Participant's surviving spouse, the
distribution of the death benefit payable under subsection (a) above must
commence no later then the "required beginning date" as defined in Section
8.4(c) above. If the surviving spouse dies before the distributions to such
spouse are made, the provisions of this subsection shall apply as if the
surviving spouse were the Participant."

5. Article X of the Plan is amended, effective as of January 1, 2008, in its
entirety to read as follows:

"10.1 Beneficiary Designation. Subject to the provisions of this Section 10.1
and Section 10.2, each Participant shall have the right to designate in a manner
prescribed by the Committee, a Beneficiary or Beneficiaries to receive the
benefits herein provided in the event of his or her death, and shall have the
right at any time to revoke such designation or to substitute another such
Beneficiary or Beneficiaries. Notwithstanding the foregoing, if a Participant is
married, then the Participant's Beneficiary shall be his or her surviving
spouse. However, the Participant may designate a Beneficiary other than his or
her spouse (in accordance with the Committee's procedures at such time);
provided, however, that: (i) the Participant's spouse consents to such
designation (in accordance with the Committee's procedures at such time); (ii)
such Beneficiary designation may not be changed without the consent of his or
her spouse (except to name the spouse as the sole Beneficiary or if the consent
of the spouse expressly permits changes in the beneficiary designation by the
Participant without any requirement of further consent by the spouse) and (iii)
the spouse's consent acknowledges the effect of such Beneficiary designation and
is

2



--------------------------------------------------------------------------------





witnessed by a Plan representative or a notary public. Such consent by the
spouse shall not be required if it is established to the satisfaction of the
Committee that the consent required under the preceding sentence cannot be
obtained because there is no spouse, the spouse cannot be located, or such other
circumstances as may be prescribed by Treasury Regulations (or other binding
authority). Any consent by the spouse or the establishment that such consent
cannot be obtained shall only apply to the particular spouse involved. The
marriage of a Participant shall nullify any Beneficiary designation made by the
Participant prior to the marriage.

10.2 Absence of Valid Beneficiary Designation. If, upon the death of a
Participant or Beneficiary, there is no valid designation of Beneficiary on file
with the Employer, the Committee shall designate as the Beneficiary, in order of
priority:

(a) The surviving spouse;
(b) Surviving children, including adopted children;
(c) Surviving parents; or
(d) The Participant's estate

The determination of the Committee as to which persons, if any, qualify within
the aforementioned categories shall be final and conclusive upon all persons.
The Committee may require proof of death and/or proof of relationship to the
deceased Participant before payment of any death benefit under the Plan.

10.3 Death of Designated Beneficiary. If a Beneficiary who is entitled to
payment under this Article dies before receiving distribution of the amount to
which he or she is entitled, then such amount shall be payable to the contingent
Beneficiary named by the Participant pursuant to the requirements of this
Article X. If there is no such contingent Beneficiary, then the remaining
portion of the Participant's vested Account shall be payable to the beneficiary
designated by the Participant's Beneficiary, or if none, to the individual
representative of the Beneficiary's estate."



Except as modified by this Amendment, all the terms and provisions of the Plan,
as previously amended, shall remain in full force and effect.

Executed this 20th day of November, 2007.

ADAPTEC, INC. SAVINGS AND
RETIREMENT PLAN ADMINISTRATIVE
COMMITTEE

 



 

By:



 

/s/ Kerstin Aiello



Title:





Benefits Manager



3



--------------------------------------------------------------------------------



